Citation Nr: 1410962	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer, status post colostomy, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina, or to herbicide exposure.  

2.  Entitlement to service connection for a lipoma, right arm, with non-Hodgkin's lymphoma, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina, or to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1951 to January 1954.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in December 2009 and issued in January 2010 by the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in January 2013.  In June 2013, an expert medical opinion from the Veterans Health Administration (VHA) was sought; in August 2013, clarification of the VHA opinion was sought.  
 
During the pendency of this appeal, the Veteran submitted additional claims.  The evidence of record, including the virtual (electronic) file, discloses no perfected substantive appeal other than the claims listed on the title page of this appeal.

After the VHA opinions were received in 2013, the Veteran submitted additional relevant evidence.  Pertinent evidence submitted by an appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran, through his representative, provided a January 2014 waiver of review by the AOJ of the additional relevant evidence.  


FINDINGS OF FACT

1.  The Veteran, who separated from service in January 1954, is known to have been stationed in Korea and at Camp Lejeune, North Carolina.

2.  Drinking water at Camp Lejeune, North Carolina, is known to have been contaminated as early as August 1953, six months prior to the Veteran's discharge.  

3.  It is less than likely that the Veteran incurred a disorder addressed in this appeal as the result of exposure to contaminated water at Camp Lejeune.  

4.  Herbicides are not known have been used in Korea prior to the Veteran's 1954 service separation, nor does the evidence raise such a possibility.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in service or as a result of service, to include as due to exposure to contaminated water or herbicides.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1821, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  A lipoma, right arm, with non-Hodgkin's lymphoma, was not incurred in service or as a result of service, to include as due to exposure to contaminated water or herbicides.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1821, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied by a letter to the Veteran in June 2009 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The decision below denies service connection for any disorder claimed as resulting from contaminated water at Camp Lejeune or exposure to herbicides in Korea.  Therefore, the Veteran is not prejudiced by lack of notice of the evidence and information necessary to establish a disability rating and an effective date, if service connection were to be granted.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010.

The Veteran does not allege that he has been prejudiced by any lack of notice.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  No defect in notice is apparent from the record.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service medical records, VA examination reports and records, lay statements, and private medical opinions have been obtained.  The Veteran was provided with VA examinations in December 2011 and January 2012.  Specialty medical opinions were sought from VHA in 2013.  The VHA opinions were provided to the Veteran and his representative, and the Veteran submitted additional medical opinion in response.  The medical opinion evidence is adequate, as it contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran does not contend that any other information is available which would assist him to substantiate his claims.  No further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Appellate review may proceed.  

Law and regulations applicable to claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307(a)(3), and the Veteran presently has the same condition.   There is a presumption applicable for service connection for malignant tumors, which are defined as among the chronic diseases which may be presumed service-connected if present within one year following a Veteran's service discharge.  Id.  Under 38 C.F.R. § 3.303(b), a chronic disease may be associated with service by showing "continuity of symptomatology."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (for this purpose, terms "chronic disease" and "continuity of symptomatology" only apply to the listed diseases at 38 C.F.R. § 3.309(a)).   

There is also a presumption related to exposure to herbicides applicable to veterans who served in Vietnam during certain years, or in Korea from 1967 to 1971.  38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. § 3.814.  The Veteran did not serve in Vietnam, and was in Korea prior to his service separation in 1954.  The Veteran may not be presumed to have been exposed to herbicides.  

However, this does not preclude the Veteran from showing actual exposure to herbicides in his case.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis). 

The Veteran contends that the period specified under 38 U.S.C.A. § 1821 (West 2002 & Supp. 2013) is applicable to his case.  38 C.F.R. § 3.814 (2013).  That statutory provision authorizes a monetary benefit for individuals suffering from spina bifida whose biological father or mother is or was a Vietnam veteran or a veteran with covered service in Korea.  Under 38 U.S.C.A. § 1821, the term "veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the Department of Defense, to have been exposed to an herbicide agent during such service.  Those provisions specify that exposure to an herbicide agent will be conceded if the veteran served between September 1, 1967 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1821(c); 38 C.F.R. § 3.814(c)(2). 

Facts and analysis

The Veteran contends that colon cancer, status post colostomy, a lipoma right arm, and non-Hodgkin's lymphoma, all result from his multiple exposures to chemicals including herbicides in Korea and chemicals in the water supply at Camp Lejeune.  

Although lay persons are competent to provide opinions on some medical issues, here, causation of colon cancer and non-Hodgkin's lymphoma falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding the etiology of colon cancer and non-Hodgkin's lymphoma are of limited probative value because such determinations involves complex medical questions.  

From August 1951 to July 1952, the Veteran served in Korea.  In July 1952, he was stationed at Camp Lejeune, North Carolina, and he remained at that location until his service separation in early 1954.  Following service, the Veteran worked in a variety of occupations, including as a farmer, as a truck driver, and in construction.  

In 1987, the Veteran was found to have a rectal cancer; a colostomy was required as part of the surgical treatment of the rectal cancer.  Several years later, the Veteran sought further evaluation for a growth on the right arm.  A diagnosis of lipoma was assigned.  Re-evaluation and biopsy of the growth on the right arm in 1997 disclosed lymphoma, and the Veteran was treated for non-Hodgkin's lymphoma.  

Herbicides are not known to have been used in Korea prior to 1967.  As noted above, by statute, a presumption of exposure to herbicides is applicable to Veterans who served in the DMZ in Korea in 1967 to 1971.  Contrary to the Veteran's assertion, 38 C.F.R. § 3.814 does not establish, or even suggest, that Agent Orange or other herbicides were applied in Korea at any earlier time than 1967.  As the Veteran in this case was discharged from service in 1954, exposure to herbicides cannot be assumed.  38 U.S.C.A. § 1821.  

The Veteran has not established specific known exposure to herbicides.  The Veteran has stated a belief that he was exposed to herbicides because he would "deliver fuel, herbicides, and pesticides and cleaning solvents" on the base.  However, the Veteran's general assertion that he must have come into contact with herbicides because he transported various substances around the base for various purposes does not establish that it is as likely as not that the Veteran transported herbicides while stationed at Camp Lejeune prior to January 1954.  38 U.S.C.A. § 1821.  

There is no official evidence that herbicides were used, stored, shipped, or transported through Camp Lejeune at any time while the Veteran was stationed there prior to the end of January 1954.  The Veteran has provided no verification that Agent Orange was on the base at Camp Lejeune or that the Veteran would have been exposed to that substance, prior to his service discharge in 1954, nor does the Veteran or his representative allege that such evidence is available.  No presumption of exposure to herbicides is applicable.  In the complete absence of any verified information that herbicides were present at Camp Lejeune prior to the Veteran's January 1954 service discharge, the claim that the Veteran incurred colon cancer, a lipoma, right arm, or non-Hodgkin's lymphoma as the result of exposure to herbicides in service must be denied.  

The report of December 2009 VA examination reflects that the examiner stated that the determinations as to whether there was a link between contaminants in the water at Camp Lejeune and the Veteran's colon cancer treated 40 years after the Veteran's service discharge depended on the quantity of exposure, length of exposure, and type of chemicals.  The examiner also explained that it is now thought that the pathogenesis of lymphoma involves accumulation of multiple genetic lesions, so that there is no indication that chemicals such as those noted at Camp Lejeune would, in and of themselves, cause non-Hodgkin's lymphoma.  

By a rating decision issued in December 2009, the RO determined that, since the Veteran served in Korea during the early part of his service, prior to his transfer to Camp Lejeune in 1952 and service discharge in January 1954, his exposure to herbicides could not be presumed, since herbicides were not known to have been used in Korea prior to 1967.  No specific or known exposure to herbicides has been established on a factual basis.  Combee, supra.  

The Veteran disagreed with the denials, alleging in part that the VA examination was not adequate.  In 2010, a VA training letter about environmental hazards was issued.  The training letter advised that, based on information provided by the Department of Defense, contamination of the water at Camp Lejeune was not verified prior to 1957.  VA TL (Training Letter) 10-03 (April 2010).  

In July 2011 and December 2011, R.J.H., MD, provided three medical statements.  Two of the statements indicated the Veteran's diagnosis or history, without comment.  A December 2011 statement from Dr. R.J.H. stated that two of the chemicals known to be contaminants of the Camp Lejeune water supply were known carcinogens.  Dr. R.J.H. further stated that at least two of the known chemicals were associated with non-Hodgkin's lymphoma, and one was associated with colon cancer.  

The Veteran was afforded another VA examination in January 2012.  However, as the latest date of the Veteran service, in January 1954, was prior to the earliest known contamination of the Camp Lejeune water supply, in 1957, the examiner concluded that water contamination at Camp Lejeune did not cause the Veteran's colon cancer or non-Hodgkin's lymphoma.  

When the Veteran underwent VA examinations in 2009 and 2012, the drinking water at Camp Lejeune, North Carolina, was known to have been contaminated by carcinogens from 1957 through 1987.  VA examiners who were asked to comment on the Veteran's contention that his rectal cancer, lipoma, right arm, and non-Hodgkin's lymphoma were due to the drinking water at Camp Lejeune.  The examiners opined that the Veteran's service was unrelated to the claimed disorders, since contaminants were not known to be present in the Camp Lejeune water supply prior to the Veteran's service discharge in January 1954.  

However, after the Veteran's claims file was transferred to the Board for appellate review, additional scientific information became available.  In April 2013, the United States Marine Corps issued a letter stating that volatile organic compounds in the drinking water distributed by at least one of the Camp Lejeune water treatment systems exceeded the current EPA standard for these chemicals in drinking water as early as August 1953.  VA updated its policies to reflect that toxins in water at Camp Lejeune first exceeded the standards for drinking water in August 1953.  

Since it became known during the pendency of this claim, but after AOJ adjudication was complete, that water contamination at Camp Lejeune occurred prior to the Veteran's service discharge date, the Board requested that VHA provided a medical opinion based on the correct facts, as known in June 2013.  The Board directed the reviewer to the letter from the United States Marine Corps providing updated information about the findings of levels of volatile organic compounds in the Camp Lejeune water supply as early as August 1953, and provided the links to the updated VA policy.  The Board also provided the Fact Sheets from the updated Training Letter 11-03 (November 29, 2011), including Appendices A through D.  

In July 2013, the VHA reviewer noted the Veteran's statement that he transported hazardous materials to the dump at Camp Lejeune as well as drinking contaminated water.  The VHA reviewer noted that the Veteran's exposure to known drinking water contamination was for a period of approximately 6 months.  The reviewer noted that it was not possible to determine the Veteran's level of exposure, except that no symptoms of acute exposure were reported.  The reviewer concluded that it was "possible" that there was a correlation between the Veteran's exposure to contaminated water and his later development of non-Hodgkin's lymphoma, but opined that he could not say "with certainty" that the likelihood of this correlation "exceeds 50%."  The reviewer recommended that VA obtain an opinion by an oncologist with expertise in the pathogenesis of lymphoma.

In August 2013, the Board request additional opinion.  The reviewer, an oncology specialist, opined that the July 2013 VHA opinion meant that it was less than 50 percent likely that the Veteran's rectal cancer, diagnosed in 1987, or a lipoma of the right arm, was incurred in or as a result of the Veteran's service.  The oncologist reviewer stated agreement with the July 2013 opinion, and further stated that he could find no evidence to support the claim.

As to the claim for service connection for non-Hodgkin's disease, the reviewer stated that it was "less than 50 percent likely" that non-Hodgkin's disease diagnosed in 1997 was incurred in or as a result of the Veteran's service.  The reviewer referenced two attachments, an article about the pathogenesis of lymphoma and a diagram illustrating the pathogenesis of lymphoma.  The article states that the general mechanism for pathogenesis of lymphomas "represents a complex process involving the accumulation of multiple genetic lesions." 

The Veteran submitted an October 2013 statement detailing the health problems of his family members and two other individuals he knew when he was stationed at Camp Lejeune.  

In a December 2013 statement, Dr. R.J.H., MD, identified certain chemicals known to have contaminated the water supply at Camp Lejeune, including volatile organic compounds.  Dr. R.J.H. noted that many studies have identified these chemicals as known carcinogens.  Data for the United States Environmental Protection Agency "reconfirmed" that benzene is a known carcinogen, Dr. R.J.H. stated.  Dr. R.J.H. identified at least three of the water contaminants as known to be associated with increased risk of non-Hodgkin's lymphoma and one as associated with the risk of colon cancer.  Dr. R.J.H. concludes that the Veteran's "multiple cancers and subsequent effects on his health may have [been] and very likely [were] due to his chemical exposures."  An opinion that the Veteran's exposures "may have" caused the Veteran's cancer is speculative, indicating that the claimed result is possible, and may or may not have been related to service.  As such, that portion of the opinion does not establish that it is at least 50 percent likely that the claimed cancers were related to the Veteran's service, since the opinion may be read as including lifetime exposure, not limited to service exposure.  

However, Dr. R.J.H.'s further comment that subsequent effects on the Veteran's health was "very likely" due to chemical exposures" does not increase the persuasive weight of Dr. R.J.H.'s statement.  That portion of the opinion does not establish that it is at least 50 percent likely that the claimed cancers were related to the Veteran's service, since the opinion may be read as including lifetime exposure, not limited to in-service exposure to chemicals.  

The record establishes that the Veteran's exposures to chemicals, cleaning solvents, pesticides, and herbicides, did not end at his service discharge.  Rather, the record establishes that the Veteran was a farmer, a truck driver, and employed in construction following his service.  These occupations continued the Veteran's exposure to fuel, cleaning solvents, herbicides and pesticides or other chemicals.  However, Dr. R.J.H. did not distinguish between the likelihood that post-service exposure to hazardous chemicals caused the Veteran's cancers, as contrasted with in-service exposure.  

Dr. R.J.H.'s December 2013 statement that the Veteran's cancers were "very likely due to his chemical exposures" does not limit that opinion to in-service exposures.  Thus, Dr. R.J.H.'s opinion is less persuasive than the two VHA opinions, because the Board may only consider in-service exposure in determining the likelihood that service connection is warranted.  Moreover, Dr. R.J.H. did not comment on the references by the VHA reviewers to the current understanding that the pathogenesis of lymphoma is "complex" and requires an "accumulation of multiple genetic lesions."  Thus, Dr. R.J.H.'s statement appears less specific, and therefore of less persuasive value, than the two VHA opinions.  

The Board notes that Dr. R.J.H. did state, in a December 2011 opinion, that "it is more than likely" that the Veteran's cancers were "due to the exposure to Benzene and Vinyl Chloride" in the drinking water at Camp Lejeune.  Dr. R.J.H. did not provide a rationale or explanation for this "probability" opinion, so it is less persuasive than the opinions rendered by the VHA examiners.

The Veteran's representative argues, in January 2014, that the evidence, including the December 2013 opinion from Dr. R.J.H., together with the information about the health history of the Veteran, his family, and his two friends, "supports an argument that his unfortunate circumstances are at least a 50% probable result of his service and the unique exposures he suffered during that time."  The Board notes that the Veteran submitted a death certificate related to an individual that the Veteran contends was a former fellow servicemember who served with him at Camp Lejeune.  The Board notes that the death certificate shows that the individual named in the death certificate died of lung cancer, with metastasis to the adrenal glands.  

The Veteran's representative offers no medical opinion or medical literature to explain why the fact that the Veteran had close friends or family members who died of lung cancer or sclerosis or suffered from such chronic diseases as Alzheimer's disease would make it more likely that the Veteran's colon cancer or lymphoma were related to his service.  Since this opinion lacks any basis or an explanation, the Board finds in unpersuasive.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A medical professional can become aware of the relevant medical history by having treated a Veteran for a long period of time, or through a factually accurate medical history reported by a Veteran, or by review of the claims file.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The statements provided by Dr. R.J.H. in 2011 state that chemicals known to be present in the contaminated water supply at Camp Lejeune were carcinogens and were associated with risk of colon cancer and of lymphoma.  However, Dr. R.J.H. did not assign any probability or degree of certainty that exposure to contaminated water over a six-month period ending in January 1954 was related to colon cancer removed in 1985 or lymphoma diagnosed in 1997.  Medical opinion based on speculation does not provide the required degree of medical certainty.  Bloom v. West, 5 Vet. App. 104, 145 (1999).  Thus, the opinion and statements provided by Dr. R.J.H. prior to 2013 are of little probative value.  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Here, the most probative opinion of record is the undated response to the Board's August 2013 request for clarification from the oncologist.  That opinion included review of the claims file, the previous medical opinions, including the statements and opinion from Dr. R.J.H., the previous VHA opinion, the VA examination reports, each of the statements from the Veteran, and the medical literature.  

Additionally, the VHA reviewer who responded to the August 2013 practiced in the Oncology Section of the VA facility, to which the opinion request was referred, and provided a copy of at least one article which provides direct support for the opinion that it is less than likely that exposure to contaminants in the water supply at Camp Lejeune caused either of the Veteran's cancers.  In particular, the VHA reviewers noted or cited articles which provided an overview of the current state of medical knowledge about the pathogenesis of lymphoma.  The article attached to the response to the August 2013 request for clarification describes the pathogenesis of lymphoma as a "quite complex" process, involving, in particular, "accumulation" of "multiple genetic lesions" affecting both proto-oncogenes and tumor suppressor genes.  This information is a very specific response to the contentions put forth by the Veteran.  The Board finds that the undated VHA opinion response to Board's August 2013 request for clarification is the most probative evidence of record.  

In contrast, the statements and opinions provided by Dr. R.J.H. are less specific, or are speculative, or are not limited to the incidents of the Veteran's service prior to his January 1954 service discharge.  The VHA opinions, which are unfavorable to the Veteran's claims on each basis authorized by law, comprise the preponderance of the probative and persuasive evidence.  

The preponderance of the evidence establishes that the Veteran did not manifest a claimed disorder in service or within an applicable presumptive period.  The preponderance of the evidence establishes that no presumption of exposure to herbicides is applicable.  The preponderance of the evidence establishes that the likelihood that the Veteran incurred colon cancer, a lipoma, or non-Hodgkin's lymphoma in service or as a result of any incident of service does not meet or approximate the criteria for service connection.  Because the preponderance of the evidence is against the claim, the claims for service connection must be denied.


ORDER

The appeal for service connection for colon cancer, status post colostomy, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina, or to herbicide exposure, is denied

The appeal for service connection for a lipoma, right arm, with non-Hodgkin's lymphoma, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina, or to herbicide exposure, is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


